Citation Nr: 1125510	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for residuals of a right foot fracture.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas VARO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's claim seeking service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The issue is characterized accordingly. Notably, the Veteran's treating VA mental health personnel have also assigned him diagnoses of panic disorder without agoraphobia, major depressive disorder, alcohol dependence (at times in early remission), and bipolar I disorder.  The rating decision on appeal addressed only PTSD.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  
Furthermore, effective July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Prior to July 13, 2010, VA regulations generally provided that the non-combat veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).   In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.

The regulation defines "fear of hostile military or terrorist activity" to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.   38 C.F.R. § 3.304(f)(3).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).

VA treatment records include assessments of PTSD based on the Veteran's accounts of combat stressor events that have not been corroborated.  His service personnel records (SPRs) reflect that he served in Vietnam from May 1969 to May 1970.  The service records suggest that his service might have exposed him to circumstances consistent with an allegation of fear of hostile activity.  It is unclear from the medical evidence of record whether such alleged stressors alone and the symptoms presented are sufficient to support a diagnosis of PTSD.  Hence, further development of the medical evidence in this matter is necessary.  

The Veteran has not been afforded VA examinations with respect to any of the service connection claims on appeal.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Regarding PTSD, as noted above, further development of the medical evidence in this matter, including a VA psychiatric examination, is necessary.

Regarding right ear hearing loss, the Veteran has not been afforded a VA audiological examination.  While he does not have a clinical diagnosis of right ear hearing loss, he is competent as a layperson to observe that he has had difficulty hearing for many years.  He alleges that his hearing was damaged by exposure to loud noises in service, specifically during basic training and in Vietnam, with no hearing protection provided.  Service records confirm that he served in Vietnam for one year as an aircraft parts repair specialist with the 101st Airborne Division (and thus was likely exposed to aircraft noise in service).  As noise trauma is a known cause of hearing loss, the "low threshold" standard outlined in McLendon is met, and a VA nexus examination is necessary.

Regarding residuals of a right foot fracture, the STRs indicate that the Veteran experienced a fatigue fracture of the 5th metatarsal of the right foot in January 1969.  He complained of pain in the right foot on standing for a long time in February 1969.  In August 1969, following pain in the right foot after injuring it while running in the company area, a fractured 5th metatarsal was diagnosed and the foot was put in a walking cast for 3 weeks.  In September 1969, the cast broke and had to be replaced for an additional 10 days.  On July 1971 separation examination, the Veteran reported that he still had pain with prolonged standing due to the fractured 5th metatarsal of the right foot "times two".  

Although postservice treatment records are silent for any complaints or findings regarding the right foot, the Veteran has stated (and is competent to observe) that he has continued to have pain in the right foot since separation from service.  Given the medical evidence of a fractured right fifth metatarsal in service, possibly on two separate occasions, and the Veteran's accounts that he has experienced right foot symptoms continuously since service, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran has a current right foot disability related to the injury/injuries in service) is a medical question, and a VA nexus examination to determine the nature of, and likely etiology for, any current right foot disability is necessary.
Regarding a back disability, the Veteran claims he ruptured three discs jumping out of a helicopter in service.  In a June 2007 statement, he reported that he was flying with the 101st Airborne Division at Camp Eagle when he jumped from a Huey at about 4 feet to avoid incoming fire, and his back had not been the same since that time.  He reported that he went to the doctor at Camp Eagle, though his back was "just looked at" and he then returned to duty.  

The post-service treatment records show conflicting reports of the date of onset of the Veteran's currently diagnosed back disability, cited alternately as both 1970 and 1991.  However, given his accounts that he has experienced back symptoms (which he is competent to observe) continuously since service, as well as his verified service as an aircrafts parts repairman with the 101st Airborne Division, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran's current back disability is related to service) is a medical question, and a VA nexus examination to determine the nature of, and likely etiology for, the Veteran's back disability is necessary.

Also regarding the back disability, it appears there are outstanding private treatment records not yet in evidence.  The Veteran submitted MRI reports for the lumbar spine from April 1990 and April 1995.  The reports appear to indicate that the 1990 MRI was ordered by a Dr. Cable and the 1995 MRI was ordered by a Dr. Watts.  A review of the claims file reveals that there are no treatment records in evidence from either physician, pertaining to these MRI reports or otherwise.  Such treatment records for a back disability are pertinent, and may be critical, evidence in the matter of service connection for a back disability.  Accordingly, further development for the complete treatment records is necessary.  

The Veteran is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that the records sought are received.  

Because the Veteran contends that he is unable to work due to PTSD and a back disability, the claim for TDIU is inextricably intertwined with those service connection claims and consideration of that matter must be deferred.

Finally, a review of the claims file found that the most recent VA treatment records are from September 2007.  Records of any VA treatment for the disabilities at issue since that time are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2.  The RO should obtain for the record copies of the updated (any not already associated with the claims file) records from North Texas HCS of all VA treatment the Veteran has received for the disabilities at issue since September 2007.  

3.  The RO should ask the Veteran to identify all medical providers from whom he has received treatment for the disabilities on appeal since his discharge from service, particularly for the back disability.  The RO should ask the Veteran to submit authorizations to secure the complete records from the providers identified (specifically including Drs. Cable and Watts) and should then secure for the record copies of the complete clinical records (any not already associated with the claims file) of any treatment the Veteran identifies.
4.   The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the examiner must be advised of the verified stressors, to include the Veteran's one year of service in Vietnam with the 101st Airborne Division, with the potential to have been subject to fear of hostile activity (as he claimed).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) Specifically, does the Veteran have PTSD based on the stressor of a fear of hostile activity while serving as an aircraft repair parts specialist with the 101st Airborne Division in Vietnam from May 1969 to May 1970?  Please discuss sufficiency of stressor and the symptoms that support any such diagnosis.

(c) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions offered.  

5.  The RO should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the presence and likely etiology of any right ear hearing loss disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Does the Veteran have a right ear hearing loss disability (by VA standards)?

(b) If a right ear hearing loss disability is found, what is the most likely etiology for such hearing loss?   Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to aircraft noise trauma therein?

The examiner must explain the rationale for all opinions offered.

6.  The RO should also arrange for an orthopedic examination of the Veteran by an appropriate physician (preferably a neurosurgeon or an orthopedic spine surgeon) to determine the nature and likely etiology of any back and/or right foot disabilities found, and in particular whether or not any such back and/or right foot disability is related to his active duty service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back and the right foot.

(b) As to each back disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented (by each back disability entity diagnosed) is consistent with the Veteran's accounts that he has had the back disability ever since his discharge from active service (in July 1971)?

(c) As to each right foot disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in, or is related to, the Veteran's active duty service?  The opinion must specifically include reference to the right fifth metatarsal fracture in January 1969 and possible re-fracture in August 1969, and comment as to whether the current right foot disability picture presented is consistent with continued disability related to the original right fifth metatarsal fracture(s) in service.

The examiner must explain the rationale for all opinions offered.

7.  The RO should then readjudicate the matters on appeal, to encompass all psychiatric diagnoses shown in accordance with Clemons and the revisions in 38 C.F.R. § 3.304(f) that came into effect July 13, 2010, and TDIU in light of determinations made on the service connection claims.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

